DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group 1 system is acknowledged. The election has been made with traverse. 
Applicant argues that the cited reference does not meet the limitations of the technical feature in the claim and does not show that the support frame as claimed is not a special technical feature.
	Examiner finds this argument moot because as evidenced by the newly cited prior art in the rejection under 35 USC 103, below, this feature is not a special technical feature.
	Applicant’s election of Species A5 is acknowledged. The election has been made with traverse. 
Applicant argues the traversal is on the ground(s) that the claims do not require a 3d printer, thus the election of species has no basis.
	Examiner, first, finds that claims 2 and 8 are product by process claims that rely on a 3d printing process. In claims to a product by process, the determination of patentability is based upon the apparatus structure itself, however, the process limitations are still considered when determining patentability. Thus, while the claims do not recite a 3d printer, per se, they contain limitations that would be materially affected by the particular of the 3d printing process.
Applicant argues the since none of the claims would be withdrawn that there is minimal burden posed by the species.
	Examiner finds that the claims are generic to the disclosed patentably distinct species. The presence of species claims has no bearing on search burden as evidenced by MPEP form paragraph 8.02 which is titled “Requiring an Election of Species; No Species Claim Present”. Thus, the argument that no species claims are present is not persuasive of error. 
Furthermore, Applicant has not shown that the species are not patentably distinct of admitted that they are obvious alternatives; or provided any explanation as to why there is no search burden or why the reasons for search burden as described in the restriction requirement are not correct.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
Examiner understands from the specification that the claimed structure is intended for providing improved handling of a 3d printed part, however, Claim 1 is directed to a system, a structure. The claim must be differentiated from the prior art in terms of structure, not intended use. 
Claim 2 and 8 is/are considered product-by-process claims. The determination of patentability is based upon the product itself.  The patentability of a product does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Zuckerwar (NPL, 20151).
	In reference to claim 1, Zuckerwar discloses a system, comprising:
an object; and
a support frame supporting the object,
wherein the support frame constrains movement of the object relative to the support frame,


    PNG
    media_image1.png
    3578
    6101
    media_image1.png
    Greyscale

	In reference to claim 2, Zuckerwar discloses the system as in claim 1.
	Zuckerwar is silent regard the process by which the product is produced, however, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
In reference to claim 3, Zuckerwar discloses the system as in claim 1 wherein the support frame is self-supporting (See Fig of Zuckerwar, shown above)
	In reference to claim 4, Zuckerwar discloses the system as in claim 1 wherein the support frame comprises a flexible cushioning portion (“flexible gooseneck”) and a rigid support portion (“steel base”).
	In reference to claim 5, Zuckerwar discloses the system as in claim 1 wherein the support frame includes at least one of a handle or a vacuum plate for robotic conveyance (See Fig of Zuckerwar, shown above, the gooseneck can be grabbed as a handle).
In reference to claim 6, Zuckerwar discloses the system as in claim 1 wherein wherein the support frame includes at least partial packaging for the object (See Fig of Zuckerwar, shown above. Packaging in this context is an intended use.)
In reference to claim 7, Zuckerwar discloses the system as in claim 1 wherein the support frame constrains an attitude of the object relative to an attitude of the support frame (Zuckerwar teaches the same structure as claimed and therefore has this property).
	In reference to claim 8, Zuckerwar discloses the system as in claim 1.
	Zuckerwar is silent regard the process by which the product is produced, however, the cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20090306950 A1
US 20110282392 A1
US 20130216174 A1
US 20160352201 A1
US 20170023061 A1
US 20170130774 A1
US 20170191527 A1
US 20180368992 A1
US 20200200223 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://snakeclamp.com/blogs/news/snakeclamp-products-launches-new-line-of-action-figure-stands